Citation Nr: 0418502	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension with hyperlipidemia.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinea pedis with onychomycosis of toenails.

4.  Entitlement to an initial rating in excess of 20 percent 
for bursitis or tendonitis of the hips, shoulders, elbows, 
right knee and left ankle.

5.  Entitlement to an initial compensable rating for 
Schamberg's purpura with hyperpigmentation.

6.  Entitlement to an initial rating in excess of 20 percent 
for chronic thoracolumbosacral strain with spondylosis 
deformans.

7.  Entitlement to an initial compensable rating for 
residuals of burns on the left neck and shoulder.

8.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus prior to June 5, 1998, and in excess of 
20 percent from June 5, 1998.

9.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Four of the issues arising out of the November 
1999 determination (i.e., entitlement to service connection 
for a liver disorder, right eye epidermic 
keratoconjunctivitis, recurrent upper respiratory infections 
and chronic urinary tract infection) were the subjects of a 
separate Board decision in August 2002.  Also in August 2002, 
the Board undertook additional development of the remaining 
issues arising out of the November 1999 determination 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002) (a regulation which 
has since been invalidated), and remanded the matter back to 
the Board in May 2003 in compliance with due process 
requirements.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The record reflects that the veteran provided testimony at a 
videoconference hearing before a Veterans Law Judge in 
December 2000; however, the audiotape of that hearing was 
lost, and when the veteran was advised of this fact, he 
requested a Travel Board hearing.  Accordingly, the Board 
remanded this case in May 2001 for the veteran to be 
scheduled for such a hearing.  However, in July 2002, the 
veteran withdrew his hearing request.  38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for a 
gastrointestinal disability, to include gastroesophageal 
reflux disease, and an initial increased evaluation for 
tendonitis of the left ankle, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, the veteran's hypertension is not manifested by 
diastolic pressure predominantly 100 or more, or, systolic 
pressure predominately 160 or more; continuous medication is 
not required.

2.  Since the effective date of the grant of service 
connection, the veteran's hemorrhoid disability is no more 
than moderate in degree and is not productive of large or 
thrombotic hemorrhoids that are irreducible and have 
excessive redundant tissue, evidencing frequent occurrences.

3.  Since the date of the grant of service connection, the 
veteran's tinea pedis with onychomycosis of the nails has not 
been manifested by exudation or itching constant, extensive 
lesions or marked disfigurement; nor has it been manifested 
by an area covering 20 to 40 percent of the entire body or 
more than 40 percent of exposed areas affected, and does not 
involve systemic therapy.

4.  Since the effective date of the grant of service 
connection, the veteran's right hip disability is manifested 
by some limitation of motion with functional loss due to pain 
and during flare-ups.  

5.  Since the effective date of the grant of service 
connection, the veteran's left hip disability is manifested 
by limitation of rotation, cannot toe out more than 15 
degrees, with functional loss due to pain and during flare-
ups.  

6.  Since the effective date of the grant of service 
connection, the veteran's right shoulder disability is 
manifested by some limitation of motion with functional loss 
due to pain and during flare-ups.  

7.  Since the effective date of the grant of service 
connection, the veteran's left shoulder disability is 
manifested by some limitation of motion with functional loss 
due to pain and during flare-ups.  

8.  Since the effective date of the grant of service 
connection, the veteran's right elbow disability is 
manifested by some limitation of motion with functional loss 
due to pain and during flare-ups.  

9.  Since the effective date of the grant of service 
connection, the veteran's left elbow disability is manifested 
by some limitation of motion with functional loss due to pain 
and during flare-ups.  

10.  Since the effective date of the grant of service 
connection, the veteran's right knee disability is manifested 
by some limitation of motion with functional loss due to pain 
and during flare-ups.  

11.  Since the effective date of the grant of service 
connection, the veteran's Schamberg's purpura with 
hyperpigmentation has not been manifested by exfoliation, 
exudation or itching; nor does it cover at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent but less than 20 percent, or exposed areas affected; 
it does not require intermittent systemic therapy.

12.  Since the effective date of the grant of service 
connection, the veteran's low back disability has been 
manifested by no more than moderate limitation of motion to 
include functional loss caused by pain and during flare-ups; 
it is not manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less or by ankylosis.

13.  Since the effective date of the grant of service 
connection, the veteran's residual burn scars to the left 
neck and shoulder do not cover an area of 144 square inches 
or greater and are not tender, painful, ulcerated, unstable 
or deep; nor are they adherent, or associated with any 
underlying soft tissue damage; medical examination found no 
functional limitation or limited motion attributable to the 
scars.

14.  Since the effective date of service connection to June 
5, 1998, the veteran's diabetes mellitus did not require 
insulin or an oral hypoglycemic agent; nor did this 
disability require insulin and regulation of activities from 
June 5, 1998. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hypertension with hyperlipidemia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 2003).

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (2003).

3.  The criteria for an initial rating in excess of 10 
percent for tinea pedis with onychomycosis of toenails have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-
7806, 7813 (before and since August 30, 2002).

4.  The criteria for an initial compensable rating, to 10 
percent, for bursitis or tendonitis of the right hip have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251-
5255 (2003).

5.  The criteria for an initial compensable rating, to 20 
percent, for bursitis or tendonitis of the left hip have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251-
5255 (2003).

6.  The criteria for an initial compensable rating, to 20 
percent, for bursitis or tendonitis of the right shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2003).

7.  The criteria for an initial compensable rating, to 20 
percent, for bursitis or tendonitis of the left shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2003).

8.  The criteria for an initial compensable rating, to 10 
percent, for bursitis or tendonitis of the right elbow have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5206 
(2003).

9.  The criteria for an initial compensable rating, to 10 
percent, for bursitis or tendonitis of the left elbow have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5206 
(2003).

10.  The criteria for an initial compensable rating, to 10 
percent, for bursitis or tendonitis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261 (2003).

11.  The criteria for an initial compensable rating for 
Schamberg's purpura have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Part 4, 
Diagnostic Codes 7800-7805 (before and since August 30, 
2002).  

12.  The criteria for an initial rating in excess of 20 
percent for chronic thoracolumbar strain with spondylosis 
deformans have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5295 (2002) and Diagnostic Code 
5237 (2003).

13.  The criteria for an initial compensable rating for 
residual burn scars to the left neck and shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (before 
and since August 30, 2002).  

14.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus prior to June 5, 1998, and in excess of 20 
percent from June 5, 1998, have not been met.  38 U.S.C.A. §§ 
1155, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law, which is applicable to this claim, and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  

In the present case, a substantially complete application 
seeking entitlement to service connection for multiple claims 
was received in May 1997.  Thereafter, in a rating decision 
dated in November 1999 the RO granted service connection for 
the claims (with the exception of the claim for service 
connection for a gastrointestinal disability being remanded 
herein.)  Only after that rating action was promulgated did 
the RO in June 2001, provide notice to the claimant regarding 
submitting additional evidence in support of his claims, 
advising as to what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

The Board notes that by way of the November 1999 rating 
Decision, November 2001 statement of the case and January 
2004 supplemental statement of the case, the RO advised the 
veteran and his representative of the basic laws and 
regulations governing his claims and the bases for the denial 
of higher initial disability ratings of the claims as well as 
his service connection claim for a gastrointestinal 
disability.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the RO granted the benefit sought on appeal, i.e. the claims 
for service connection were granted.  It was only after the 
veteran disagreed with the disability ratings assigned did 
the RO notify the veteran of the need for additional 
evidence.  After the notice was provided, the case was 
readjudicated and a Statement of the Case (SOC) was provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Thus, the Board finds 
that the appellant was not prejudiced by the timing of the 
RO's notice.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  Moreover, the 
appellant has been afforded the benefit of VA examinations 
during the appeal period, and was given the opportunity to 
attend a hearing.  In view of these actions, the Board finds 
that VA has fulfilled its duty to assist the veteran.  During 
the course of the appeal, the veteran identified no 
additional sources of evidence, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of disability evaluations following an award of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Hypertension

During an April 1998 VA examination, the veteran said that he 
had never been prescribed medication for his hypertension or 
for his chest pain.  He said the chest pain which occurred at 
least once or twice a month lasted anywhere from one to five 
minutes and was localized on the left side.  The pain 
occurred sometimes at rest and other times on minimal 
exertion.  There was no radiation of chest pain to the 
veteran's jaws or the left upper extremity and the pain just 
subsided on its own.  On examination the veteran's heart rate 
was 72 per minute.  Blood pressure readings were 140 
(systolic)/90 (diastolic) on standing and 142/92 on sitting.  
Supine blood pressure was 144/94.  Blood test results 
revealed high cholesterol and high triglycerides.  The 
veteran was diagnosed as having essential hypertension and 
hyperlipidemia.

VA outpatient treatment records dated from 1998 to 2001 
reflect blood pressure readings with systolic readings of 147 
or less and diastolic readings of 97 or less.

On examination in April 2003, the veteran said he was not 
taking any medication for hypertension or high cholesterol.  
It is noted that his cholesterol medication was stopped after 
a recent motor vehicle accident (in 2002) and multiple 
surgeries.  The examiner said that based on a review of the 
veteran's claims file and history of present illness as 
provided by the veteran, the veteran never really had 
hypertension.  He opined that the veteran probably had a 
condition called reactive high blood pressure, but not 
hypertension because "basically when patients have 
hypertension they require treatment."  Findings revealed 
sitting blood pressure of 108/85 with a heart rate of 94 per 
minute.  The examiner was unable to perform blood pressure on 
standing or lying as the veteran was in a wheelchair.  He 
diagnosed the veteran as having hypertension, not found.  As 
to the condition of hyperlipidemia, the examination report 
indicates that the veteran refused any lab tests so this 
condition could not be evaluated.

On January 12, 1998, the rating schedule for determining the 
disability evaluations to be assigned for diseases of the 
heart was changed.  See 62 FR 65207-65244.  This involved 
changes to the criteria regarding hypertensive vascular 
disease, with consideration now given to systolic blood 
pressure readings as opposed to just diastolic readings.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 2001).  Since 
the criteria for diastolic readings have remained the same in 
both versions of the rating schedule, with the added criteria 
for systolic readings in 1998, there is no prejudice to the 
veteran in evaluating this claim under the new criteria.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Specifically, a 10 percent rating under Diagnostic Code 7101 
requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating requires 
diastolic pressure that is predominately 110 or more, or; 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more.  A 60 percent rating requires that diastolic 
pressure be predominantly 130 or more.  Id.

The veteran's diastolic blood pressure readings in this case 
have all been under 100 with the highest reading of 97 noted 
on VA outpatient records in May 2000 and February 2001.  As 
for systolic readings, these readings have all been under 
160, with the highest reading of 147 noted on VA outpatient 
records dated in February 1999, May 2000 and February 2001.  
At the veteran's most recent examination in April 2003, his 
sitting blood pressure was 108/85.  Both the 1998 and 2003 VA 
examiners indicated that the veteran does not take medication 
for hypertension.  In fact, the April 2003 VA examiner said 
that based on the veteran's claims file and reported history, 
he never really had hypertension, but probably had a 
condition called reactive high blood pressure.

In short, the evidence simply does not support the criteria 
for a compensable rating for hypertension under Diagnostic 
Code 7101.  That is, the veteran's diastolic readings from 
the date of the grant of service connection have all been 
under 110, his systolic readings have been well under 160, 
and continuous medication has not been required for control.  
Id.

As the preponderance of the evidence is against a compensable 
rating for the veteran's service-connected hypertension with 
hyperlipidemia from the date of the grant of service 
connection, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b).

Hemorrhoids

The medical evidence regarding the veteran's hemorrhoids is 
scant and includes a VA contract examination performed in 
June 1998.  The examination was performed by a 
gastroenterologist who said that the veteran had no history 
of hemorrhoids, but had rectal bleeding one to two times a 
week with bright red blood on paper, and no rectal pain.  He 
noted that rectal examination revealed no external 
hemorrhoids, but was positive for hemorrhoids.  He gave an 
impression of probable internal hemorrhoids (rectal bleed).

Medical records dated in March 2002 from William Beaumont 
Army Medical Center show that the veteran was involved in a 
motorcycle accident and sustained a severe posterior rectal 
tear with extensive loss of soft tissue.  He was diagnosed as 
having 90% anal complex disruption and 30cm by 30cm severe 
peroneal, rectal, and gluteal degloving injury.  

In April 2003, the veteran underwent a VA examination and 
reported that due to the motorcycle accident he destroyed his 
rectum and part of his left hip and buttocks.  The 
examination report states that a rectal examination was not 
performed due to the veteran's medical history and the 
veteran's report of having just had surgeries on his rectum 
and of having no hemorrhoids.   

External or internal hemorrhoids which are mild or moderate 
warrant a zero percent evaluation.  Large or thrombotic 
hemorrhoids that are irreducible and have excessive redundant 
tissue, evidencing frequent recurrences, are rated 10 
percent.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, warrant a 20 percent 
rating.  38 C.F.R. § 4.114, Code 7336.

The above-noted evidence does not warrant a compensable 
rating, either at the 10 or 20 percent level for hemorrhoids 
since the date of the grant of service connection.  Regarding 
the criteria for a 10 percent rating, there is simply no 
evidence of large or thrombotic hemorrhoids that are 
irreducible and have excessive redundant tissue.  It appears 
from the June 1998 examination report that the examiner did 
not actually find any hemorrhoids on examination, but 
assessed the veteran as having probable internal hemorrhoids 
due to his history of rectal bleeding.  Thus, even assuming 
that the veteran's rectal bleeding was in fact caused by 
internal hemorrhoids, absent evidence of secondary anemia or 
fissures, the criteria for a 20 percent rating have not been 
met.  

It does not appear that the veteran has had problems with 
hemorrhoids since his motorcycle accident in March 2002 and 
prior to that date this disability was no more than moderate 
in degree based on the June 1998 examination findings.  
38 C.F.R. § 4.114, Code 7336.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial compensable schedular rating for the veteran's 
service-connected hemorrhoids.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).

Tinea Pedis with Onychomycosis of the Nails

At a June 1998 VA dermatology examination, the veteran 
complained of fungus of the toenails and fingernails and 
reported a fungal nail infection since 1982.  The examination 
report does not include specific examination findings, but 
does contain a diagnosis of onychomycosis tinea pedis and 
shows prescribed treatment for the condition in the form of 
medication. 

VA outpatient records from the podiatry clinic show that the 
veteran presented for diabetic foot care in February 1999.  
The veteran complained of painful tichiness on both feet.  He 
said he had been using all kinds of ointments for his foot 
condition but it was always the same.  He denied a history of 
infection or ulceration of his feet.  He also reported a 
tingling sensation in his feet.  On examination the nails on 
both feet were elongated.  The dorsal and plantar aspects of 
the digits 2 and 3, the medial aspect of both heels and the 
plantar aspect of the right foot revealed dry scaly skin that 
was slightly erythemous.  The skin was rough.  There was no 
active bleeding and no other active lesions noted.  Epicritic 
sensations were grossly intact and symmetrical.  Orthopedic 
findings were unremarkable.  The veteran was assessed as 
having chronic tinea pedis and was prescribed medication.  

Outpatient findings in January 2000 revealed that the nails 
on both feet were elongated.  The dorsal and plantar aspect 
of the digits 2 and 3, the medial aspect of both heels, and 
the plantar aspect of the right foot had dry scaly skin that 
was slightly erthematous.  There was no active bleeding and 
no other active skin lesion noted.  The veteran was diagnosed 
as having chronic tinea pedis and was prescribed internal and 
topical medication.  At a follow-up visit in February 2000, 
the veteran reported that his feet had improved some.  He had 
decreased dry scaly skin and a decrease in erythema.  There 
were no other active skin lesions noted.  

In July, August and September 2000, the veteran presented to 
a VA podiatry outpatient clinic for diabetic foot care.  His 
primary complaint regarded ingrown toenails on both big toes 
that had been present for a while and was getting worse.  
Findings showed that the nails of both feet were elongated 
and the medial and lateral borders of both Hallux toenails 
were incurvated.  There was no erythema, no swelling, no pus, 
and no "s/s" of infection found.  There were no active 
lesions.  The veteran was assessed as having noninsulin-
dependent diabetes mellitus and onychocryptosis hallux, 
bilateral.  During this period the veteran underwent 
permanent nail avulsion, medial and lateral borders.  

During an outpatient visit for diabetic foot care in January 
2001, the veteran complained that his feet hurt and were 
always cold.  He also said that his feet perspired a lot.  
Findings revealed that the nails of both feet were elongated.  
There were no signs of ingrown toenails and no active skin 
lesions noted.  Neurology and orthopedic findings were 
unremarkable.  The veteran was assessed as having noninsulin-
dependent diabetes mellitus and hyperdrosis bilaterally.  The 
veteran was prescribed topical medication for both feet.  
Dermatological findings in February 2001 show that the 
veteran's nails on both feet were normal in appearance and 
there were no active skin lesions or ulceration.  He was 
assessed as having noninsular dependent diabetes mellitus.

In August 2003, the veteran underwent a VA dermatology 
examination where he reported that he had been treated for 
athlete's foot for many years with some improvement.  On 
examination the veteran had erythema and maceration between 
the toes.  His toenails were "rather fine".  No suspicious 
lesion was seen.  The examiner said that the veteran had 
tinea pedis.

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833; 67 Fed. Reg. 49596-
49599, July 31, 2002.  The RO has considered both versions of 
the criteria with respect to this claim; thus there is no 
prejudice to the veteran in the Board's consideration of both 
the old and new criteria.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran's service-connected tinea pedis with 
onychomycosis of the nails is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813, for eczema.  Under the former criteria for 
eczema, a 10 percent evaluation requires exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the revised rating schedule, dermatophytosis (to 
include tinea pedis) is to be rated as disfigurement of the 
head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804 or 7805) or dermatitis (DC 7806), depending on the 
predominant disability.

Under the new version of Diagnostic Code 7806 for dermatitis, 
a 10 percent rating is warranted with at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; with constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.  

Turning to the old criteria first, the veteran's tinea pedis 
with onychomycosis of the nail is not productive of exudation 
or itching that is constant; nor is there evidence of 
extensive lesions or marked disfigurement.  Both the June 
1998 and August 2003 VA dermatology examination reports, as 
well as VA outpatient treatment records from 1999 to 2001, 
are devoid of complaints of itching or exudation or findings 
of same.  Moreover, these records do not show the presence of 
active lesions.      

Under the new criteria, the veteran would also be rated under 
the criteria for dermatitis (DC 7806) as the predominant 
disability since the criteria for disfigurement of the head, 
face or neck (DC 7800) does not apply and there is no 
evidence of scarring from this disability (DC 7801-7805).  
See DC 7813.  The veteran's tinea pedis likewise does not 
meet the criteria for the next higher, 30 percent, level 
since the disability does not affect 20 to 40 percent of the 
entire body or 20 to 40 percent of exposure areas affected, 
nor is systemic therapy required.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial schedular rating in excess of 10 percent for the 
veteran's service-connected tinea pedis with onchymosis of 
the nails.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b).

Bursitis/Tendonitis

The veteran's service-connected bursitis or tendonitis of the 
hips, shoulders, elbows, and right knee are rated by analogy 
to Diagnostic Code 5003 for degenerative arthritis.  Under 
this code, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is warranted with x-ray evidence of involvement of 2 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  These ratings 
are not to be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

In this case, the Board finds it appropriate to rate each 
joint under the appropriate limitation of motion code(s) in 
view of examination findings showing limitation of motion in 
some of the joints as well as objective evidence of painful 
motion.

When evaluating musculoskeletal disabilities under the 
limitation of motion codes, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Hips

During an April 1998 VA examination, the veteran complained 
of pain in both hips once or twice per month.  He said the 
pain lasted all day and he was prescribed Motrin for the 
pain.  He reported increased pain on prolonged standing, 
walking, sitting or going up and down stairs.  Examination of 
the right hip revealed flexion to 120 degrees and abduction 
to 30 degrees.  Right hip external rotation was to 90 degrees 
and internal rotation was to 10 degrees.  Pain began at 130 
degrees of flexion and ended at 120 degrees.  It also began 
at 40 degrees of abduction and ended at 30 degrees.  In the 
left hip, flexion was to 110 degrees and abduction was to 20 
degrees.  Left hip external rotation was to 10 degrees and 
internal rotation was to 5 degrees.  Pain began at 120 
degrees of flexion and ended at 110 degrees.  It also began 
at 30 degrees abduction and denied at 20 degrees.  There was 
visible pain manifested in both hips on motion, and an 
estimated 25 degrees less range of motion in each hip during 
flare-ups.  There were no gait or weight-bearing 
abnormalities in the hips and no deformity or ankylosis.  X-
rays were negative.  The veteran was diagnosed as having 
chronic bursitis in both hips.

Hospital records from the William Army Beaumont Army Medical 
Center show that the veteran sustained multiple trauma due to 
a motorcycle accident in March 2002, including a left femur 
transtrochanteric fracture.  This was treated by internal 
fixation and healing.

The veteran complained of hip pain during an April 2003 VA 
examination.  The examiner noted that the veteran was in a 
wheelchair and that his non-ambulatory status limited 
adequate testing of range of motion of his hips.  He stated 
that the veteran had 110 degrees flexion in each hip.  He 
said the veteran had a severely painful left hip and that it 
was impossible to evaluate the contribution of his pain that 
any service-connected condition might pose.  He also said 
that he found no evidence that the veteran ever had bursitis 
or tendonitis of the hips.

Pursuant to Diagnostic Code 5251 for limitation of extension 
of the thigh, a maximum 10 percent rating is assigned for 
extension limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, a 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 20 degrees.  For a 40 
percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; 
limitation of adduction of, cannot cross legs.  A 20 percent 
evaluation is warranted for limitation of abduction of, 
motion lost beyond 10 degrees.

Normal hip flexion is from 0 to 125 degrees and normal 
abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.

It should be noted that except for flexion, no other range of 
motion studies of the hips could be performed during the 
April 2003 VA examination due to the veteran being in a 
wheelchair following a March 2002 motorcycle accident.  In 
this regard, the April 2003 examiner said that the veteran's 
non-ambulatory status limited adequate testing on range of 
motion of his hips.  On a similar note, neither the April 
1998 examination report nor the April 2003 examination report 
contains findings on extension thereby preventing a review of 
the veteran's disability under Code 5251.  Under these 
circumstances, any attempt to have the veteran reexamined for 
the purpose of obtaining additional limitation of motion 
findings would not be feasible.  However, any reasonable 
doubt as to the degree and duration of findings pertaining to 
the veteran's right and left hip disabilities will be 
resolved in his favor.  See 38 C.F.R. § 4.3.

Right Hip

Based on a strict adherence to the criteria under Codes 5252 
or 5253 for limitation of motion of the thigh, the veteran's 
right hip disability does not warrant a compensable 
evaluation.  His demonstrated flexion of 120 degrees at the 
April 1998 examination and 110 degrees during the April 2003 
examination, while evidencing some loss, do not satisfy the 
criteria for a compensable evaluation under Code 5252.  Other 
range of motion findings during the April 1998 examination 
for the right hip revealed abduction to 30 degrees, external 
rotation to 90 degrees and internal rotation to 10 degrees.  
These findings also do not meet the criteria for a 
compensable rating under Code 5253.  

As shown above, the veteran's right hip disability does not 
meet the criteria for a compensable evaluation under the 
limitation of motion Codes 5252 or 5253.  However, the 
veteran does experience objective pain on motion of the right 
hip since the April 1998 VA examiner noted visible pain.  
This examiner stated that the veteran had pain in the right 
hip beginning at 40 degrees of abduction and ending at 30 
degrees.  He also noted 25 degrees less motion of the right 
hip during flare-ups.  It is in view of this pain and 
associated functional loss that a 10 degree evaluation is 
warranted for the right hip under Diagnostic Code 5252.  
Moreover, by resolving all reasonable doubt in the veteran's 
favor, the Board finds that the 20 percent rating is 
warranted from the effective date of the grant of service 
connection to the present date.  38 C.F.R. § 4.3.  However, a 
higher evaluation under Code 5252 is not warranted in view of 
the veteran's actual noncompensable limitation of flexion.

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code, as there is no evidence that the right hip 
disability has resulted in, or in disability comparable to, 
ankylosis (Diagnostic Code 5250), flail joint (Diagnostic 
Code 5254) or impairment of the femur (Diagnostic Code 5255).  



Left Hip

Like the right hip, the veteran's demonstrated flexion of 110 
during both the April 1998 and April 2003 VA examinations, 
while evidencing some limitation of motion, does not meet the 
criteria under Code 5252 for a compensable rating.  However, 
the veteran's left hip disability does warrant a compensable, 
10 percent, evaluation under Code 5253 for limitation of 
rotation.  This is based on findings during the April 1998 VA 
examination in which the veteran demonstrated only 10 degrees 
on external rotation and 5 degrees on internal rotation, thus 
demonstrating limitation of rotation of, cannot toe-out more 
than 15 degrees, affected leg.  38 C.F.R. § 4.71a.

To meet the criteria for the next highest level of 20 percent 
under Code 5253, the veteran would have to demonstrate 
limitation of abduction, motion lost beyond 10 degrees.  His 
demonstrated abduction of 20 degrees during the April 1998 VA 
examination simply does not meet this.  Nonetheless, the 
veteran also demonstrated functional loss in April 1998.  
That is, he showed visible pain, including pain in the left 
hip beginning at 30 degrees of abduction and ending at 20 
degrees.  He also demonstrated 25% additional loss of motion 
during flare-ups.  These findings thus warrant rating the 
veteran at the next highest level of 20 percent under Code 
5253 for functional loss.  The Board finds that the 20 
percent rating is warranted from the effective date of the 
grant of service connection to the present date after 
resolving all reasonable doubt in the veteran's favor.  
38 C.F.R. § 4.3.  As this rating is the maximum allowable 
rating under Code 5253, a higher than 20 percent rating under 
this code is precluded by law.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  

The only other limitation of motion code that would allow for 
a higher than 20 percent rating is Code 5252 for limitation 
of flexion.  Under this code, a 30 percent rating is 
warranted for flexion limited to 20 degrees.  However, 
considering that the veteran's actual flexion of 110 degrees 
at both the 1998 and 2003 examinations does not even meet the 
criteria for the minimum 10 percent rating under this code, 
the Board does not find that a 30 percent rating under this 
code is in order.  This is even after considering the 
veteran's functional loss, including pain in the left hip at 
120 degrees flexion and ending at 110 degrees flexion.  In 
other words, if the veteran were to be evaluated under this 
code as opposed to Code 5253, his left hip disability would 
not warrant a rating any higher than 20 percent.       

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code, as there is no evidence that the veteran's 
service-connected left hip disability has resulted in, or in 
disability comparable to, ankylosis (Diagnostic Code 5250), 
flail joint (Diagnostic Code 5254) or impairment of the femur 
(Diagnostic Code 5255).  As a side note, the veteran did 
sustain a left femur transtrochanteric fracture in a March 
2002 motorcycle accident.  However, since this injury is not 
related to the veteran's service-connected left hip 
disability, application of Diagnostic Code 5255 for 
impairment of the femur is not warranted.

Shoulders

During an April 1998 VA examination, the veteran reported 
pain in both shoulders about two or three times a week.  He 
said the pain lasted anywhere between 30 minutes to all day.  
He reported increased pain with any kind of strenuous 
activity involving the shoulders and said that the pain was 
getting worse.  He was not taking medication for this 
disability.  Findings in the right shoulder revealed flexion 
to 140 degrees with pain beginning at 150 degrees and ending 
at 140 degrees. Abduction was limited to 120 degrees with 
pain beginning at 130 degrees and ending at 120 degrees.  In 
the left shoulder, flexion was limited to 130 degrees with 
pain beginning at 140 degrees and ending at 130 degrees.  
Left shoulder abduction was limited to 110 degrees with pain 
beginning at 120 degrees and ending at 110 degrees.  There 
was visible pain in each shoulder on motion with 
approximately 25% less range of motion in each shoulder 
during flare-ups.  There was no deformity or ankylosis in 
either shoulder.  X-rays of the shoulders were negative. The 
veteran was diagnosed as having chronic bursitis involving 
both shoulders.    

The veteran complained during an April 2003 VA examination of 
pain and popping in both shoulders on rising each morning.  
There was no deformity, effusion, tenderness or atrophy in 
either shoulder on examination.  Range of motion revealed 170 
degrees of flexion and 170 degrees of abduction in each 
shoulder.  The examiner commented on the veteran's March 2002 
motorcycle accident and said that it was "impossible to 
evaluate the contribution to [the veteran's] pain that any 
service connected condition might pose."  He said he found 
no evidence that the veteran ever had bursitis or tendonitis 
of his shoulders during service or one year thereafter, and 
diagnosed the veteran as having tendonitis, both shoulders, 
not found.   

The applicable diagnostic code for limitation of motion of 
the shoulder is found under Diagnostic Code 5201 for 
limitation of motion of the arm.  Under this code, a 20 
percent evaluation is warranted when the arm is limited to 
shoulder level.  A 30 percent evaluation is warranted when 
the arm is limited midway between side and shoulder level.  
For a 40 percent evaluation, the arm must be limited to 25 
degrees from side.  For evaluation purposes, shoulder level 
is when the arm reaches 90 degrees on forward elevation 
(flexion) and abduction.  Full shoulder flexion and abduction 
is from 0 to 180 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Range of motion testing during the April 1998 examination 
revealed right shoulder elevation (flexion) to 140 degrees 
and abduction to 120 degrees.  Left shoulder elevation was to 
130 degrees and abduction was to 110 degrees.  During the 
April 2003 VA examination, the veteran demonstrated elevation 
and abduction to 170 degrees in both shoulders.  Based on 
these findings, it is evident that the veteran experiences 
some limitation of motion on both flexion and abduction of 
the right and left shoulders, but not to the extent of 
meeting the criteria for a compensable evaluation under 
Diagnostic Code 5201.  That is, the veteran does not 
experience limitation of motion at shoulder level.  See 
38 C.F.R. § 4.71, Plate I.  This is based on a strict 
adherence to the rating criteria under Diagnostic Code 5201.  
As such, were the veteran to be evaluated based strictly on 
the criteria found under Code 5201 for each shoulder, he 
would not be entitled to a compensable, 20 percent, rating 
for either the right or left shoulder.  

However, functional loss due to pain and other factors must 
also be considered when rating the veteran's shoulder 
disabilities.  Accordingly, it is evident that the next 
higher evaluation under Diagnostic Code 5201, to 20 percent, 
is warranted for each shoulder due to painful motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
In this regard, the April 1998 examiner remarked that there 
was visible pain in the right and left shoulders on motion.  
He specifically noted pain in the right shoulder beginning at 
150 degrees of flexion and ending at 140 degrees and pain 
beginning at 130 degrees of abduction and ending at 120 
degrees.  In the left shoulder, there was pain beginning at 
140 degrees of flexion and ending at 130 degrees and pain 
beginning at 120 degrees abduction and ending at 110 degrees.  
The examiner also noted that on acute flare-ups of pain in 
each shoulder, there was probably 25% less range of motion.  

In sum, in view of the veteran's painful motion in both the 
right and left shoulders, he is entitled to the next higher 
evaluation, to 20 percent, for each shoulder respectively, 
but certainly no higher, under Diagnostic Code 5201.  See 
38 C.F.R. §§ 4.40 and 4.45, 4.71a; DeLuca, 8 Vet. App. at 
204-7.  By resolving all reasonable doubt in the veteran's 
favor, the Board finds that the 20 percent ratings are 
warranted from the effective date of the grant of service 
connection to the present date.  38 C.F.R. § 4.3.  

On the basis of the current record, the only other diagnostic 
codes pursuant to which the veteran's shoulder disabilities 
could be rated higher are Diagnostic Code 5202 for impairment 
of the humerus with abduction limited to 25 degrees, and 
Diagnostic Code 5200 for unfavorable anklylosis; however, 
there are no medical findings of impairment of the humerus or 
ankylosis, or evidence to even suggest that, with 
consideration of functional loss due to pain, these 
disabilities are comparable to impairment of the humerus or 
ankylosis.  Thus, these diagnostic codes are not applicable 
in the instant appeal.  

Elbows

The veteran complained during an April 1998 VA examination of 
experiencing elbow pain about three or four times a week.  
The pain lasted anywhere between one to three hours.  He had 
increased pain with any kind of minimal strenuous activity 
involving the elbows.  He was not taking any medication for 
the pain and got some relief from rest.  The veteran was 
noted to be right hand dominant.  On examination pain was 
visible in both elbows on motion.  Range of motion in the 
right elbow revealed flexion to 130 degrees and right forearm 
pronation to 60 degrees.  Right forearm supination was 
limited to 40 degrees.  Pin in the right elbow began at 140 
degrees flexion and ended at 130 degrees.  In the left elbow, 
flexion was limited to 125 degrees and left forearm pronation 
to 50 degrees.  Left forearm supination was limited to 30 
degrees.  There was pain in the left elbow beginning at 130 
degrees flexion and ending at 125 degrees flexion.  On acute 
flare-ups of both, there was approximately 25% less range of 
motion in each elbow.  There was no deformity, swelling or 
ankylosis involving either elbow.  X-rays of the elbows were 
negative, but showed soft tissue calcification at the distal 
end of the biceps.  The veteran was diagnosed as having 
chronic tendonitis involving both elbows with soft tissue 
calcification noted involving the distal end of the biceps.

An April 2003 VA examination report notes that the veteran 
had not sought medical treatment for his elbows and had no 
complaints of elbow pain.  Range of motion of both elbows was 
from 0 to 140 degrees with 64 degrees supination and 81 
degrees pronation.  The examiner noted the veteran's 
motorcycle accident in March 2002 and resulting injuries and 
opined that it was "impossible to evaluate the contribution 
to [the veteran's] pain that any service connected condition 
might pose."  He added that he found no evidence that the 
veteran ever had bursitis or tendonitis of his elbows and 
diagnosed the veteran as having tendonitis, both elbows, not 
found.

Under Diagnostic Code 5206 for limitation of flexion of the 
forearm, a 0 percent rating is warranted for flexion limited 
to 110 degrees.  A 10 percent rating requires flexion limited 
to 100 degrees, and a 20 percent rating requires flexion 
limited to 90 degrees.  A 30 percent rating is warranted for 
the major extremity (and 20 percent for the minor extremity) 
for flexion limited to 70 degrees.  A 40 percent rating is 
warranted in the major extremity (and a 30 percent rating in 
the minor extremity) for flexion limited to 55 degrees.  A 50 
percent rating is warranted in the major extremity (and a 40 
percent rating in the minor extremity) for flexion limited to 
45 degrees.

Under Diagnostic Code 5207 for limitation of extension, a 10 
percent rating is warranted in either extremity for extension 
limited to 45 degrees or 60 degrees.  A 20 percent rating is 
warranted in either extremity for extension limited to 70 
degrees.  A 30 percent rating is warranted for the major 
extremity (and 20 percent for the minor extremity) for 
extension limited to 90 degrees.  A 40 percent rating is 
warranted in the major extremity (and a 30 percent rating in 
the minor extremity) for extension limited to 100 degrees.  A 
50 percent rating is warranted in the major extremity (and a 
40 percent rating in the minor extremity) for extension 
limited to 110 degrees.

Normal elbow flexion and extension is from 0 to 145 degrees.  
See 4.71a, Plate I.

Also, under Diagnostic Code 5208, a maximum 20 percent rating 
is warranted for either extremity when forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.

Based on the above-noted findings, it is evident that the 
veteran experiences some limitation of flexion of the 
forearm, but very slight.  See 38 C.F.R. § 4.71, Plate I. 
Such limitation is certainly not of the severity to warrant a 
compensable rating under Code 5206.  As for extension, the 
1998 VA examination report does not contain findings on 
extension and the 2003 VA examination report shows normal 
extension at 0 degrees.  See 38 C.F.R. § 4.71, Plate I.  
Thus, were the veteran to be evaluated based strictly on the 
criteria found under Code 5206 or Code 5207, he would not be 
entitled to a compensable rating for either the right or left 
elbow, nor does he meet the criteria for a 20 percent rating 
under Code 5208.  

However, functional loss due to pain and other factors must 
also be considered when rating the veteran's shoulder 
disabilities.  Accordingly, it is evident that the next 
higher evaluation under Diagnostic Code 5206, to 10 percent, 
is warranted for each elbow due to painful motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
In this regard, the April 1998 examiner remarked that there 
was visible pain in the right and left elbows on motion.  He 
specifically noted pain in the right elbow beginning at 140 
degrees of flexion and ending at 130 degrees.   In the left 
elbow, there was pain beginning at 130 degrees of flexion and 
ending at 125 degrees.  The examiner also noted that on acute 
flare-ups of pain in each elbow, there was probably 25% less 
range of motion.  

In sum, in view of the veteran's painful motion in both the 
right and left elbows, he is entitled to the next higher 
evaluation, to 10 percent, for each elbow respectively, but 
certainly no higher, under Diagnostic Code 5206.  See 
38 C.F.R. §§ 4.40 and 4.45, 4.71a; DeLuca, 8 Vet. App. at 
204-7.  The Board finds that 20 percent ratings for each 
elbow is warranted from the effective date of the grant of 
service connection to the present date, after resolving all 
reasonable doubt in the veteran's favor.  38 C.F.R. § 4.3.  

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code, as there is no evidence that the right or 
left elbow disability has resulted in, or in disability 
comparable to, ankylosis (Diagnostic Code 5205), impairment 
of flail joint fracture (Diagnostic Code 5209),  nonunion of 
the radius and ulna (Diagnostic Code 5210), impairment of the 
ulna or radius (Diagnostic Codes 5211, 5212) or impairment of 
supination or pronation (Diagnostic Code 5213).  

Right Knee

The veteran reported daily pain in the right knee during an 
April 1998 VA examination.  He reported increased pain on 
prolonged standing, walking and sitting.  He was not taking 
any medication and obtained minimal relief with rest   
Examination of the right knee revealed knee flexion to 130 
degrees and extension to minus 5 degrees.  Further 
examination revealed that there was crepitation 2+.  There 
was no effusion and no atrophy of the quadriceps muscles.  
There was also no laxity of the joint.  Pain in the right 
knee began at 140 degrees of flexion and ended at 130 
degrees.  Pain also began at minus 10 degrees of extension 
and ended at minus 5 degrees.  On acute flare-ups, there was 
probably 25% less range of motion in the right knee.  Pain 
was visibly manifested in the right knee on motion.  There 
was no deformity or ankylosis involving the right knee.  
There was also no gait abnormality and no weight-bearing 
abnormality involving the right knee at that time.  Right 
knee x-rays were normal.  The veteran was diagnosed as having 
chronic patellar tendonitis of the right knee.  

The veteran complained of right knee pain during an April 
2003 VA examination.  The examiner noted that the veteran 
sustained a severe abrasion of the right knee in a March 2002 
motorcycle accident.  Examination of the right knee revealed 
a tender, 8 cm split-thickness skin graft covering a defect 
over the anteromedal aspect of the right patella.  There was 
no effusion or ligament laxity of either knee.  Active range 
of motion of the right knee was from 8 degrees to 95 degrees.  
The examiner diagnosed the veteran as having a tender, skin-
grafted, scar of the right knee due to his March 2002 
motorcycle accident and tendonitis, right knee, not found.  
He noted that the veteran had multiple severely painful 
conditions of different areas including the right knee due to 
the motorcycle accident for which he was taking morphine.  He 
added that it was "impossible to evaluate the contribution 
of his pain that any service-connected condition might 
pose."  He said he found no evidence that the veteran ever 
had bursitis or tendonitis of the right knee during service 
or one year thereafter.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2003).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Normal knee flexion and extension is from 0 to 140 degrees.  
See 4.71a, Plate II.

Diagnostic Code 5257 refers generally to recurrent 
subluxation or lateral instability.  If the disorder is 
severe, a 30 percent evaluation is warranted, if moderate, a 
20 percent evaluation is warranted, and if slight, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a. 

Considering the evidence in light of the above-noted 
criteria, the Board finds that the veteran demonstrated 
normal range of motion on extension of the right knee, but 
his right knee disability warrants a 10 percent rating for 
painful motion under Diagnostic Code 5260 for limitation of 
flexion.  Based on a strict adherence to the rating criteria, 
the veteran's limitation of flexion, albeit slight, as 
demonstrated in 1998 would not warrant a compensable 
evaluation.  See 38 C.F.R. § 4.71a, Plate I. However, an 
additional rating, to 10 percent, is warranted for functional 
loss.    

In regard to functional loss, the April 1998 examiner 
remarked that there was visible pain in the right knee on 
motion.  He specifically noted pain in the right knee 
beginning at 140 degrees of flexion and ending at 130 
degrees.  He added that on acute flare-ups of the right knee, 
there was probably 25% less range of motion.  

In sum, in view of the veteran's painful motion in the right 
knee, he is entitled to the next higher evaluation, to 10 
percent, for the right knee, but certainly no higher, under 
Diagnostic Code 5260.  See 38 C.F.R. §§ 4.40 and 4.45, 4.71a; 
DeLuca, 8 Vet. App. at 204-7.  By resolving all reasonable 
doubt in the veteran's favor, the Board finds that a 10 
percent rating for the right knee is warranted from the 
effective date of the grant of service connection to the 
present date.  38 C.F.R. § 4.3.  

Diagnostic Code 5257 does not apply since there is no 
evidence or complaints of instability or subluxation of the 
right knee.  The 1998 VA examination report makes no mention 
of such manifestations and the 2003 VA examination report 
notes that there was no effusion or ligamentous laxity of the 
knees.  

The Board has also considered other diagnostic codes in 
evaluating the veteran's right knee disability, but finds 
that no other diagnostic code provides a basis for a rating 
in excess of 10 percent on either an alternative or 
additional basis at any point since the effective date of the 
grant of service connection.  In the absence of evidence of 
disability comparable to ankylosis, dislocation of semi-lunar 
cartilage, or impairment of the tibia or fibula due to his 
service-connected disability, Diagnostic Codes 5256, 5258, or 
5262, respectively, are not applicable.  



Schamberg's Purpura with Hyperpigmentation

The veteran underwent VA dermatology examinations in June 
1998 and August 2003.  The June 1998 VA examiner relayed the 
veteran's complaint of a rash to his bilateral lower legs 
that was nonpruritic.  He diagnosed the veteran as having 
Schamberg's purpura with secondary post inflammatory 
hyperpigmentation and said that the condition may improve 
somewhat with trimainicolone crème, but that there was no 
significant treatment for this condition; an essentially 
benign capillaritis disorder.  

Findings in August 2003 included excoriated pigmented scars 
on the veteran's left lower leg with some excoriation, mainly 
on the anterior part of the left shin.  The examiner who 
conducted the August 2003 dermatology examination said that 
he "could not appreciate Chamberg's disease (purpura with 
hyperpigmentation)."

This disability is evaluated under the same criteria as the 
veteran's tinea pedis; under Diagnostic Code 7806 for 
dermatitis.  As noted above, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluation of skin diseases, as 
set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833; 
67 Fed. Reg. 49596-49599, July 31, 2002.  The RO has 
considered both versions of the criteria with respect to this 
claim; thus there is no prejudice to the veteran in the 
Board's consideration of both the old and new criteria.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former criteria for dermatitis or eczema, a 10 
percent evaluation requires exfoliation, exudation or itching 
if involving an exposed surface or extensive area.  A 30 
percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Under the new version of Diagnostic Code 7806 for dermatitis, 
a 10 percent rating is warranted with at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; with constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.  

As far as symptoms, none have been attributed to this 
disorder.  Indeed, as noted by the June 1998 examiner, this 
condition is essentially a benign capillaritis disorder.  
Moreover, the August 2003 VA examiner could not 
"appreciate" this disease.  Simply put, the medical 
evidence does not establish exfoliation, exudation or itching 
on an exposed area as required for a compensable, 10 percent, 
evaluation under the old Diagnostic Code 7806 (2002); nor 
does the evidence establish that the condition affects at 
least 5 percent of the veteran's entire body or at least 5 
percent of exposed areas affected (2003).  In addition, the 
disability does not require systemic therapy (2003).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial compensable schedular rating for the veteran's 
service-connected Schamberg's purpura with hyperpigmentation.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).

Back

The veteran complained of pain involving the upper and lower 
back at an April 1998 VA examination which occurred at least 
once a week.  He said the pain lasted anywhere from thirty 
minutes to one and a half hours.  He reported increased pain 
on prolonged standing, walking, stooping and bending forward 
as well as going up and down flights of stairs.  He said he 
was not taking any medication and the pain was relieved with 
rest.  On examination pain was visible in the thoracic and 
lumbar spine with motion.  Range of motion studies revealed 
forward flexion to 80 degrees and backward extension to 10 
degrees.  Right lateral flexion was limited to 30 degrees and 
left lateral flexion was to 20 degrees.  Rotation to the 
right was 15 degrees and to the left was 25 degrees.  Pain 
began at 90 degrees flexion and ended at 80 degrees.  Pain 
also began at 20 degrees extension and ended at 10 degrees.  
On acute flare-ups of pain, the examiner estimated there was 
probably 25% less range of motion in the thoracic and lumbar 
spine.  X-rays revealed minimal spondylosis deformans 
involving the lumbar spine.

According to an April 2003 VA examination report, the veteran 
sustained a fracture to the 12th thoracic vertebrae and the 
sacrum and possible fractures of the 11th thoracic and 4th 
lumbar vertebrae in a motorcycle accident in March 2002.  The 
report also indicates that the veteran had been unable to 
walk since the accident and was confined to a wheelchair.  
During the examination, the veteran described his back pain 
as a constant, burning and pushing pain.  He said that the 
pain was at a 5-7/10 level and he denied seeking treatment 
for pain until his motorcycle accident in 2002.  It was noted 
that the veteran did not wear a spinal orthosis.  On 
examination the veteran presented in a wheelchair.  Findings 
revealed a large, depressed, skin-grafted wound of the lower 
sacrum.  The paravertebral muscles were of normal tone and 
without spasm.  Range of motion of the back, which was 
measured in a sitting position, was from 12 degrees extension 
to 103 degrees flexion with 18 degrees lateral bend to the 
left and to the right and 22 degrees rotation to the left and 
to the right.  The veteran was diagnosed as having 
spondylosis deformans, L4&L5 lumbar spine, manifested by 
lower back pain radiating into the right hip and 
characteristic radiographic changes.  He was also diagnosed 
as having fractures, multiple, lumbar (closed) and sacral 
(open) spine with loss of rectal and buttocks and impairment 
of sacral nerve root function, due to injuries sustained in 
motorcycle accident in March 2002.         

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating spine disabilities were revised, 
effective September 23, 2002 (see 67 Fed. Reg. 54,345-49 
(August 22, 2002)) and again, effective September 26, 2003 
(see 68 Fed. Reg. 51,454 (August 27, 2003)).  As the RO has 
considered both the former and revised criteria, and 
furnished the veteran with notice of the revised criteria 
(see January 2004 supplemental statement of the case), there 
is no due process bar to the Board in also considering the 
former and revised criteria, applying the more favorable 
result, if any.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran is currently evaluated under the old Diagnostic 
Code 5295 for lumbosacral strain.  Under this code, a 20 
percent rating requires muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
impairment; to include listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.

Also under the old version of the rating schedule is 
Diagnostic Code 5290 for limitation of motion of the lumbar 
spine.  Under this code, a 10 percent rating is warranted for 
slight limitation of motion, a 20 percent rating or moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities under the 
limitation of motion codes, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As noted above, range of motion findings in 1998 revealed 
that the veteran had limited motion on extension, to 10 
degrees, but normal flexion, to 90 degrees.  During the April 
2003 VA examination, the veteran demonstrated flexion to 103 
degrees and extension to 12 degrees, in a sitting position.  
These findings simply do not warrant a more than moderate 
degree of impairment for the veteran's service-connected 
thoraco-lumbosacral strain, even after considering additional 
disability due to functional loss.  In regard to functional 
loss, the veteran demonstrated visible pain on motion during 
the 1998 VA examination, including pain beginning at 90 
degrees flexion and ending at 80 degrees, and beginning at 20 
degrees extension and ending at 10 degrees.  During the 2003 
VA examination, the veteran reported experiencing a constant 
pain at a 507/10 scale and said he had not sought care for 
the pain prior to the 2002 motorcycle accident.  Thus, while 
there is no disputing that the veteran experiences functional 
loss due to pain, such loss, when combined with the veteran's 
actual range of motion findings, do not approximate a more 
than 20 percent rating for moderate impairment.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); Deluca.  

A higher than 20 percent rating is not warranted under 
Diagnostic Code 5295 since the examinations findings in 1998 
and 2003 do not meet any of the criteria for the next higher, 
40 percent, rating.  That is, there is no evidence of listing 
of whole spine to the side, positive Goldthwaite's sign, or 
marked limitation of forward bending on standing (during the 
1998 VA examination).  

Furthermore, in the absence of evidence of, or disability 
comparable to, ankylosis of the spine or intervertebral disc 
syndrome, there is no basis for evaluation under Codes 5286, 
5289 or 5293.  While there is evidence as noted in the April 
2003 VA examination report that the veteran sustained 
fractures to the 12th thoracic vertebrae and the sacrum and 
possible fractures of the 11th thoracic and 4th lumbar 
vertebrae, these fractures were attributed to a postservice 
motorcycle accident in March 2002. Consequently, application 
of Diagnostic Code 5285 regarding residuals of fractured 
vertebrae is not warranted in this case.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The veteran's range of motion findings of the thoracolumbar 
spine (of flexion to 90 degrees in April 1998, and 103 
degrees in April 2003), do not meet the criteria for a higher 
rating under the new criteria of Code 5237.  This is because 
the veteran has not shown evidence of ankylosis of the spine, 
nor are his actual range of motion findings of the 
thoracolumbar spine of the severity to warrant a rating 
comparable to ankylosis, even after considering functional 
loss due to pain.  38 C.F.R. §§ 4.40, 4.45, Deluca.  
Moreover, because the new rating criteria incorporates pain 
into the criteria, it is questionable whether a separate 
evaluation for painful motion is appropriate under the new 
rating criteria.  

As to the newly revised criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, the evidence does not support rating 
the veteran under this code despite his complaints at the 
April 2003 VA examination of radiating pain into the right 
hip.  This is in view of the absence of any evidence showing 
the veteran has intervertebral disc syndrome or any 
incapacitating episodes related thereto.  

As the preponderance of the evidence is against an initial 
rating in excess of 20 percent for the veteran's service-
connected thoracolumbosacral strain with spondylosis 
deformans from the date of the grant of service connection, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).

Burn Scars of the Left Neck and Shoulder

The veteran's service medical records show treatment for 1st 
and 2nd degree burns to the left side of the neck and left 
shoulder that were described as covering 3% to 4% of total 
body surface.  

Postservice evidence includes an April 1998 VA dermatology 
report that is silent as to complaints or findings regarding 
burn scars.  It also includes an April 2003 VA examination 
report in where the only scars noted was a scar on the 
veteran's left lower extremity with skin graft and a scar of 
tracheotomy.  The examiner stated that there was no residual 
of burn scar on the veteran's left neck and shoulder.  

During the pendency of the veteran's claim, the VA regulation 
containing the criteria for rating skin disabilities, 38 
C.F.R. § 4.118, was amended.  See 67 Fed. Reg. 49,596 (July 
31, 2002).  The change in the regulation became effective 
August 30, 2002.  The RO has considered both versions of the 
criteria with respect to this claim; thus there is no 
prejudice to the veteran in the Board's consideration of both 
the old and new criteria.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Diagnostic Code 7800 pertains to disfigurement of the head, 
face or neck.  Under the pertinent criteria in effect prior 
to August 30, 2002, a noncompensable rating is assigned when 
the scars are slight.  A 10 percent rating is assigned when 
such scars are moderate and disfiguring.  A 30 percent 
evaluation is warranted for a severe scar, especially if it 
produces a marked or unsightly deformity of the eyelid, lip, 
or auricle.  A complete or exceptionally repugnant deformity 
on one side of the face or marked or repugnant bilateral 
disfigurement warrants a 50 percent evaluation. 38 C.F.R. 
§ 4.118.

Diagnostic Code 7802 under the old code pertains to scar 
burns in the second degree.  This code provides for a maximum 
10 percent rating for a second-degree burn in an area or 
areas approximating 1 square foot (0.1 m.2).  

Under the old Diagnostic Code 7803, a maximum 10 percent 
rating is warranted for scars that are superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118.

Additionally, under the old Diagnostic Code 7804, a maximum 
10 percent rating is warranted for scars that are 
superficial, tender and painful on objective demonstration.  
The Note to this code provides that a 10 percent rating will 
be assigned, when the requirements are met, even though the 
location may be on the tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  

In view of the absence of any postservice findings of 
residual burn scars to the veteran's left neck or shoulder, 
the criteria for a compensable evaluation under the old 
Diagnostic Codes 7800 or 7802 are clearly not met from the 
effective date of the grant of service connection.  38 C.F.R. 
§ 4.118 (pre August 30, 2002).  For the same reason a 
compensable evaluation under the other potentially applicable 
codes for scars under the old criteria, Diagnostic Codes 7803 
or 7804, are not warranted.  

The Note in the revised (post August 30, 2002) criteria of 
Diagnostic Code 7800, sets out eight characteristics of 
disfigurement for evaluation purposes.  These characteristics 
are as follows:  Scar five or more inches (13 or more 
centimeters) in length, scar at least one-quarter inch (0.6 
centimeters) wide at the widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters), skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters), 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters), and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).

Under the newly revised criteria for Diagnostic Code 7800, a 
10 percent rating is warranted when there is one 
characteristic of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207.  See 67 Fed. Reg. 49,596 (July 31, 2002).

Under the newly criteria for Diagnostic Code 7802, a maximum 
10 percent rating is warranted for scars that are superficial 
and do not cause limited motion in an area of 144 square 
inches or greater.  38 C.F.R. § 4.118.

Under the newly revised Diagnostic Code 7803, a maximum 10 
percent rating is warranted for scars that are superficial 
and unstable.  38 C.F.R. § 4.118.

Under the newly reviewed Diagnostic Code 7804, a maximum 10 
percent rating is warranted for scars, superficial, painful 
on examination.  38 C.F.R. § 4.118.

It is clear that a compensable, 10 percent, evaluation is not 
warranted under the newly revised Code 7800 since none of the 
8 characteristics of disfigurement have been found that can 
be attributed to the veteran's service-connected disability, 
nor have the criteria for a compensable evaluation under 
Codes 7802, 7803-7805 been met.  Again, this is in view of 
the absence of any findings regarding residual burn scars to 
the veteran's left neck or shoulder. 38 C.F.R. § 4.118.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable initial schedular rating for the veteran's 
service-connected residual burn scars to the left neck and 
shoulder.  As such, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Diabetes Mellitus

An April 1998 VA examination report notes that the veteran's 
diabetes mellitus was diagnosed on routine "SMA-20" 
laboratory test.  The report further notes that the "SMA-
20" dated in April 1998 was essentially unremarkable except 
for high glucose at 261 mg/dl.  The veteran was diagnosed as 
having diabetes mellitus, asymptomatic.

Outpatient treatment records from the El Paso VA Health Care 
Clinic for the period from 1998 to 2000 show that that 
veteran had been prescribed an oral hypoglycemic agent to 
control his diabetes.  Specifically, an outpatient record 
dated June 5, 1998, shows that the veteran had been informed 
to pick up a prescription for his diabetes that day.

The veteran presented for a VA eye examination in June 1998 
where he reported being told he had diabetes mellitus and 
said he had been prescribed medications for this disability 
one week earlier.  He was diagnosed as having type 2 diabetes 
without retinopathy.

During an April 2003 VA examination, the veteran said he had 
been given medication for diabetes at the time he was 
diagnosed with the disability in 1997, but was not currently 
taking any medication.  He said that he was not on any 
restricted diet and lost about 40 pounds following his March 
2002 motorcycle accident due to having a colostomy and a 
bland diet.  He denied any visual problems or blurry vision.  
The examiner noted that on the veteran's last examination in 
February 2001, the ophthalmologist stated there was no 
retinopathy of the veteran's eyes and since that time he had 
not had any laser surgery or any other problems related to 
visual conditions.  He denied vascular, neurological or 
cardiac symptoms related to his diabetes.  His main complaint 
regarding his diabetes was a flare-up of rashes to his legs 
and feet.  He denied seeking medical treatment for his 
diabetes since his accident in March 2002.  According to the 
examination report, the veteran refused to do lab tests.  He 
was diagnosed as having diabetes mellitus, type 2, diet 
controlled, found.

The veteran's service-connected diabetes mellitus is rated 
under 38 C.F.R. § 4.119, DC 7913.  Under the applicable 
criteria, a 10 percent rating is warranted for diabetes 
mellitus that is manageable by restricted diet only.  A 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating requires insulin, 
a restricted diet, and regulation of activities.  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. A 100 percent rating requires more than 
1 daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic agents requiring at least 3 hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated. 

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 10 
percent for diabetes mellitus prior to June 5, 1998, is not 
warranted as the criteria for the next highest level, to 20 
percent, have not been met.  In this regard, the evidence 
shows that the veteran was initially found to have diabetes 
mellitus during a VA examination in April 1998 at which time 
the condition was noted to be asymptomatic.  It was not until 
June 5, 1998, that the veteran was prescribed an oral 
hypoglycemic agent to control his diabetes, at which time his 
rating was increased to 20 percent.  A higher than 20 percent 
rating is not warranted for the period beginning on June 5, 
1998, considering that recent evidence shows that the veteran 
is no longer taking a hypoglycemic agent to control his 
diabetes and has never taken insulin.  According to the April 
2003 VA examination report, the veteran's diabetes mellitus 
is being controlled by diet alone.  Thus, he certainly is not 
entitled to a higher than 20 percent rating for this period.  
38 C.F.R. § 38 C.F.R. § 4.119, DC 7913.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable schedular rating for the veteran's service-
connected diabetes mellitus type II with retinopathy prior to 
June 5, 1998, and a higher than 20 percent rating from June 
5, 1998.  

Extraschedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected 
disabilities noted above.  The veteran does not allege, and 
the evidence does not establish, that these disabilities 
cause marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitate 
frequent periods of hospitalization.  In fact, an August 2003 
VA dermatology examination report indicates that the veteran 
had been employed as a government contractor until a severe 
accident in March 2002 at which time he became disabled and 
unemployed.  In light of the foregoing, the veteran's claim 
for higher evaluations for these disabilities do not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  The Board is thus not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial compensable rating for hypertension with 
hyperlipidemia is denied.

An initial compensable rating for hemorrhoids is denied.

An initial rating in excess of 10 percent for tinea pedis 
with onychomycosis of the toenails is denied.

An initial compensable rating, to 10 percent, for bursitis or 
tendonitis of the right hip is granted; subject to the law 
and regulations governing the payment of monetary benefits.

An initial compensable rating, to 20 percent, for bursitis or 
tendonitis of the left hip is granted; subject to the law and 
regulations governing the payment of monetary benefits.

An initial compensable rating, to 20 percent, for bursitis or 
tendonitis of the right shoulder is granted; subject to the 
law and regulations governing the payment of monetary 
benefits.

An initial compensable rating, to 20 percent, for bursitis or 
tendonitis of the left shoulder is granted; subject to the 
law and regulations governing the payment of monetary 
benefits.

An initial compensable rating, to 10 percent, for bursitis or 
tendonitis of the right elbow is granted; subject to the law 
and regulations governing the payment of monetary benefits.

An initial compensable rating, to 10 percent, for bursitis or 
tendonitis of the left elbow is granted; subject to the law 
and regulations governing the payment of monetary benefits.

An initial compensable rating, to 10 percent, for bursitis or 
tendonitis of the right knee is granted; subject to the law 
and regulations governing the payment of monetary benefits.

An initial compensable rating for Schamberg's purpura with 
hyperpigmentation is denied.

An initial rating in excess of 20 percent for chronic 
thoracolumbarsacral strain with spondylosis deformans is 
denied.

An initial compensable rating for residuals of burns on the 
left neck and shoulder is denied.

An initial rating in excess of 10 percent for diabetes 
mellitus prior to June 5, 1998, and in excess of 20 percent 
from June 5, 1998, is denied.


REMAND

Gastrointestinal Disability

The veteran's service medical records show that he was seen 
in a medical clinic in February 1980 complaining of food 
poisoning.  His reported symptoms included diarrhea, 
sweating, and stomach cramps; he had no other symptoms.  He 
was assessed as having gastroenteritis.  

The veteran reported a history of frequent indigestion on a 
January 1997 Report of Medical History.  His January 1997 
retirement examination report shows questionable peptic ulcer 
disease and elevated liver enzymes.  In March 1997, the 
veteran returned to the medical clinic for a follow up of lab 
work.  He was not diagnosed as having a gastrointestinal 
disability.  

Postservice medical records show that the veteran presented 
to a gastroenterology clinic in June 1998 for a VA contract 
examination.  An impression was given of gastroesophageal 
reflux-rule out peptic ulcer disease.  A flexible 
sigmoidoscopy was recommended.

Medical records following the veteran's March 2002 motorcycle 
accident show that he had gastrointestinal bleeding secondary 
to gastric ulcers.

The veteran attended a VA general examination in April 2003; 
however, the findings regarding his gastrointestinal 
disability claim remain unclear.  Specifically, the examiner 
stated that after reviewing the veteran's claims file and VA 
medical records, it was his opinion that the veteran did not 
have gastroesophageal reflux disease in service and that the 
inservice gastrointestinal symptoms were related to his 
alcohol abuse in service.  However, he also said that the 
veteran had been diagnosed with gastric ulcers and 
gastroesophageal reflux disease by "EGD" during his 2002 
hospitalization following the motorcycle accident.  He added 
that the veteran most likely had non-ulcer dyspepsia that was 
mostly likely due to his alcohol abuse that he had both 
during and after service.  He also said that the veteran's 
postservice gastric ulcers were not related to 
gastroesophageal reflux disease.  He concluded by saying that 
the veteran did not have gastroesophageal reflux disease 
because he did not have the characteristic symptoms of that 
condition.    

It is thus not clear from the above-noted evidence whether 
the veteran actually has gastroesophageal reflux disease or 
peptic ulcer disease or whether these disorders or any other 
gastrointestinal disorder are related to the veteran's active 
duty service.  Accordingly, in view of the veteran's 
inservice gastrointestinal complaints and treatment, as well 
as his postservice gastrointestinal problems and treatment, 
further medical development is warranted in order to clarify 
the veteran's present gastrointestinal diagnosis(es) and 
etiology of same.  See 38 U.S.C.A. § 5103A(d).  In addition, 
an attempt must be made to clarify whether a flexible 
sigmoidoscopy was ever performed in 1998 as was recommended 
by the 1998 examiner and, if so, obtain a copy of the test 
results.  The RO should also obtain a copy of the "EGD" 
test that was reportedly conducted during the veteran's VA 
hospitalization in 2002.  



Left Ankle Disability

During an April 1998 VA examination, the veteran complained 
of left ankle pain about once or twice a month that lasted 
all day.  He reported increased left ankle pain on prolonged 
standing or walking and said the pain was relieved with rest.  
He was not taking any medication.  Although the examination 
report contains a diagnosis of chronic tendonitis of the left 
ankle, it is devoid of any findings in regard to the left 
ankle.   

Similarly, a subsequent VA examination report in April 2003 
does not contain any findings and/or a diagnosis regarding 
the left ankle.  In fact, the only mention of the left ankle 
is the veteran's report of sustaining a left ankle sprain in 
1985.    

Thus, the record currently contains insufficient medical 
evidence in which to properly evaluate the veteran's left 
ankle disability in view of the absence of any examination 
findings with respect to the left ankle, including range of 
motion studies.  While it is unclear whether the veteran's 
left ankle disability can be properly evaluated in view of 
his wheelchair-bound status, the veteran should be afforded 
the opportunity for an adequate examination of this 
disability.  See 38 U.S.C.A. § 5103b(d).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should obtain the test results 
of a flexible sigmoidscopy ordered by a 
VA contract examiner in June 1998 and an 
"EGD"performed during the veteran's 
2002 hospitalization at the William 
Beaumont Army Medical Center in El Paso, 
Texas.  These test results should be 
incorporated into the claims file.  

2.  The RO should schedule the veteran 
for a gastroenterology examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all signs and 
findings relevant to a gastrointerology 
condition. 

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any current 
gastroenterological diagnosis(es) is(are) 
related to the veteran's period of 
service.  The opinion should be supported 
by adequate rationale.  

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected left ankle disability.  
The claims file must be made available to 
the examiner for review in connection 
with this examination.  All examination 
findings should be clearly reported to 
allow for evaluation under applicable VA 
rating criteria.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the left ankle.  If pain 
on motion is indicated, the examiner 
should note at which point pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should also 
express such functional loss in terms of 
additional degrees of limited motion.

4.  The RO must ensure that all notice 
and duty to assist provisions set forth 
in the VCAA have been complied with.  The 
RO should ensure that the requested 
examination and medical opinion have been 
provided.  The RO should also ensure that 
the gastrointestinal test reports noted 
above, if performed, are on file.  

5.  Upon completion of all requested 
development, the RO should again consider 
the veteran's claims for service 
connection for a gastrointestinal 
disorder, to include gastroesophageal 
reflux disease, and an increased initial 
rating for service-connected tendonitis 
of the left ankle.  If any action remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



